Citation Nr: 1631725	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09-36 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred for outpatient hyperbaric oxygen treatment at [redacted] from June 13, 2006, to August 31, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to November 1973 and from March 1976 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions issued in November 2006 by the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana, which denied, in pertinent part, the Veteran's claim of entitlement to payment or reimbursement of medical expenses incurred for outpatient hyperbaric oxygen treatment at [redacted] from June 13, 2006, to August 31, 2006.  The Veteran disagreed with this decision in May 2007.  He perfected a timely appeal in September 2009.  A videoconference Board hearing was held at the RO in December 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, although the Veteran currently lives within the jurisdiction of the RO in Portland, Oregon, because this appeal involves a claim of entitlement to payment or reimbursement for medical expenses, the VA Network Authorization and Payment Center in Fort Harrison, Montana, has jurisdiction in this appeal.  The Board notes in this regard that it appears that this appeal was sent to the RO in Portland, Oregon, following the most recent Board remand in March 2015.  This was error.  Given the foregoing, this appeal should be returned to the VA Network Authorization and Payment Center in Fort Harrison, Montana, and should not be sent to the RO in Portland, Oregon.

This appeal was processed using the Virtual VA (VVA) and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for outpatient hyperbaric oxygen treatment of osteomyelitis of the right knee at [redacted], Idaho Falls, Idaho, from June 13, 2006, to August 31, 2006; prior authorization for such treatment was not given by VA, nor can it be implied.

2.  At the time of the Veteran's treatment at [redacted] from June 13, 2006, to August 31, 2006, service connection was in effect for posttraumatic stress disorder (PTSD), diabetes mellitus, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.

3.  The services provided to the Veteran by [redacted] from June 13, 2006, to August 31, 2006, were not rendered in response to a medical emergency.

4.  At the time of the Veteran's treatment at [redacted] from June 13, 2006, to August 31, 2006, a VA facility was feasibly available and an attempt to use VA beforehand would have been considered reasonable by a prudent layperson due to the non-emergent nature of the Veteran's condition for which he sought treatment.

5.  The record evidence shows that, prior to seeking treatment at [redacted] from June 13, 2006, to August 31, 2006, the Veteran was advised by his VA treating clinicians in May 2006 that he needed intravenous antibiotic treatment for osteomyelitis in the right knee and was advised to go to the VA Community Based Outpatient Clinic ("CBOC") in Pocatello, Idaho, or the VA Medical Center in Salt Lake City, Utah ("VAMC Salt Lake"), for treatment.

6.  The record evidence shows that, at the time of the Veteran's treatment at [redacted] from June 13, 2006, to August 31, 2006, he lived approximately 52 miles from the VA CBOC in Pocatello, Idaho, and 214 miles from VAMC Salt Lake.

7.  The record evidence shows that, prior to seeking treatment at [redacted] from June 13, 2006, to August 31, 2006, the Veteran was approved by the VA health care system in June 2006 for home health care visits for intravenous antibiotic treatment for osteomyelitis in the right knee.

8.  The record evidence shows that, at the time of his treatment at [redacted] from June 13, 2006, to August 31, 2006, the Veteran was enrolled in the VA health care system.

9.  The Veteran is financially liable to [redacted] for the treatment that he received at this facility from June 13, 2006, to August 31, 2006.

10.  The Veteran has testified that, at the time of his treatment at [redacted] from June 13, 2006, to August 31, 2006, he was not enrolled as a participant in Medicare and Medicaid.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses for outpatient hyperbaric oxygen treatment at  from June 13, 2006, to August 31, 2006,have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002, 17.1005 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

Having reviewed the record evidence, and to the extent the VCAA is applicable, the Board finds that VA has satisfied the duties to notify and to assist in this case.  In February 2007, May 2007, March 2009, and in August 2009, VA notified the Veteran of the VCAA and of his and VA's obligations with regard to obtaining evidence.  The August 2009 Statement of the Case also set forth relevant regulations and explained the reasons and bases for the denial of the Veteran's currently appealed claim.  As noted in the Introduction, the Veteran's VBMS electronic paperless claims file further contains private medical records from [redacted] (EIRMC) pertaining to the treatment in question.  In summary, and as discussed in the Introduction, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran which reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In August 2014 and in March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the VA Network Authorization and Payment Center in Fort Harrison, Montana) for additional development.  The Board notes in this regard that it requested that the VA Network Authorization and Payment Center in Fort Harrison, Montana, attempt to obtain the Veteran's VA Vocational Rehabilitation & Employment (VR&E) records because they apparently referred to the Veteran's treatment in 2006 at [redacted] and payment for this treatment is at issue in this appeal.  The VA Network Authorization and Payment Center in Fort Harrison, Montana, responded to the Board's March 2015 with a memorandum to the record dated in March 2016 in which it detailed the difficulties it had experienced in attempting to obtain the Veteran's VR&E records from the appropriate records custodian.  The VA Network Authorization and Payment Center in Fort Harrison, Montana, concluded in this memorandum that, even if the Veteran's VR&E records were obtained, the original denial of his medical expenses reimbursement claim would not change because the medical treatment that he received was not authorized by VA, a VA facility was feasibly available at the time of this treatment, and he was treated for a non-emergent condition.  The Board notes in this regard that a review of the Veteran's Virtual Benefits Management System (VBMS) electronic paperless claims file indicates that records associated with his treatment in 2006 at [redacted] already have been obtained by VA.  Given the foregoing, the Board concludes that it does not need to request that the VA Network Authorization and Payment Center in Fort Harrison, Montana, attempt to obtain the Veteran's VR&E records again and the duty to assist the Veteran has been satisfied in this regard.  See generally Gagne v. McDonald, 27 Vet. App. 397 (2015) (discussing the Board's duty to assist Veterans by requesting relevant records from an appropriate custodian).

Laws and Regulations

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 6 Vet. App. 555, 557 (1994).

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2002).  Application of either statute generally is dependent on whether the claimant has an adjudicated service-connected disability.

Effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This law made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expanding the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005 to expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities and to establish accompanying standards for the method and amount of payment or reimbursement.  These amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012). 

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002 ); 76 Fed. Reg. 79069, 70070 (to be codified at 38 C.F.R. § 17.120).  All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See also 38 C.F.R. § 17.1002.  

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  These criteria are conjunctive, not disjunctive; thus, all of the criteria found in 38 U.S.C.A. § 1725 must be met before payment will be authorized.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to payment or reimbursement of non-VA medical expenses for outpatient hyperbaric oxygen treatment at [redacted] from June 13, 2006, to August 31, 2006.  The Veteran seeks payment or reimbursement of unauthorized medical expenses for outpatient hyperbaric oxygen treatment at [redacted] (EIRMC) from June 13, 2006, to August 31, 2006.  The Veteran essentially contends that he was forced to seek outpatient hyperbaric oxygen treatment at EIRMC from June 13, 2006, to August 31, 2006, because he was worried he was going to lose his right leg or knee to amputation as a result of osteomyelitis in that extremity.  The record evidence does not support his assertions concerning the nature of the alleged medical emergency he was experiencing when he sought outpatient hyperbaric oxygen treatment at EIRMC from June 13, 2006, to August 31, 2006, or that a VA facility was not feasibly available at that time.  It shows instead that he sought treatment at EIRMC from June 13, 2006, to August 31, 2006, for a non-emergent condition and that a VA facility was feasibly available at that time.  The Board notes initially that the Veteran does not contend, and the record evidence does not indicate, that his outpatient hyperbaric oxygen treatment at EIRMC from June 13, 2006, to August 31, 2006, was "authorized" by VA.

For example, on private outpatient treatment with R.A.N., D.O, an infectious disease specialist, on May 4, 2006, the Veteran's complaints included a femur infection and a bacteremia.  "Both are growing out staph aureus."   Physical examination showed a mildly swollen right lower extremity without edema.  The impressions were staph aureus bacteremia and right femur osteomyelitis.  Dr. R.N. concluded:

The [Veteran] needs to be started on intravenous antibiotics immediately because of his bacteremia as well as his femur infection...We called the VA and spent a considerable amount of time doing so to figure out how best to care for him. In the end, we sent him to the infusion area in the emergency room for [intravenous] antibiotics...I think he will need at least 6 weeks of intravenous antibiotics.

A VA home health referral dated on June 14, 2006, and included in the Veteran's VA outpatient treatment records shows that he was referred to a home health care agency for treatment of his osteomyelitis.  VA ordered the home health care agency to perform wound care and home intravenous (IV) infusions of Cubicin for treatment of the Veteran's osteomyelitis.  VA authorized the Veteran to receive 31 days of IV infusion therapy for treatment of his osteomyelitis through a home health care agency.

On private outpatient treatment with Dr. R.N. on June 27, 2006, the Veteran reported that he had been in the emergency room "because of drainage from his right leg.  He described this as spontaneous drainage."  It was noted that he continued on intravenous Cubicin.  "He is not taking any other antibiotics.  He goes to wound care every day, hyperbarics, and gets his [intravenous] medication."  Physical examination showed an erythematous right lower extremity that was slightly warm and with a small area of drainage.  The impression was right femur osteomyelitis with staph aureus with tissue involvement.  Dr. R.N. stated, "We will continue wound care, hyperbarics, and [intravenous] antibiotics for the time being."

On July 5, 2006, the Veteran reported "drainage 2 weeks ago where he had to frequently change his dressing.  Now it is not draining."  Physical examination showed mild erythema and swelling of the right lower extremity.  The impression was "slow improvement in the right leg that has osteomyelitis and had abscesses."  Dr. R.N. advised the Veteran to continue with his intravenous (IV) antibiotics.  Dr. R.N. also stated, "Overall, [the Veteran] is doing well.  He is eating, gaining weight, and looks much more robust.  Hopefully, we will be able to achieve a cure or significant improvement of his osteomyelitis and leg infection."

On July 12, 2006, it was noted that the Veteran "is being followed for a right leg infection.  He had some recent drainage."  Dr. R.N. stated, "There has also been a problem with the VA.  Apparently, the VA does not want [the Veteran] to see [his orthopedist] anymore and they are looking to take over the case."  Physical examination showed moderate right leg swelling with healing surgical scars.  The impression was right femur osteomyelitis and skin infection with staph aureus.  Dr. R.N. advised the Veteran to continue with his IV antibiotics.

On July 14, 2006, it was noted that the Veteran reported to the home health care agency who was providing him with IV infusion therapy to treat his osteomyelitis that he had been told by his physician that he "is going to need to be on the IV antibiotics longer.  They are requesting an additional 14 visits."

On private outpatient treatment with Dr. R.N. on July 19, 2006, the Veteran reported that he had been "seen in the VA hospital in Salt Lake City and was told to keep doing what he was doing in terms of medical care."  Physical examination showed decreased edema of the right lower extremity.  The impression was osteomyelitis stable on treatment.  Dr. R.N. advised the Veteran to continue with his IV antibiotics.

On July 24, 2006, the Veteran reported having "some issues with VA and he tells me he was told not to see...his orthopedist.  He is currently going to wound care and receiving treatment."  Dr. R.N. stated that he had reviewed a wound care note although he had not seen the Veteran's wound.  "The wound dimensions are 3 [millimeters] opening to 2.5 [centimeters] deep.  There is tunneling present."  The impressions included osteomyelitis with persistent open wound and current infection.  The Veteran was advised to continue with his IV antibiotics.  Dr. R.N. stated, "I have encouraged the [Veteran]...to see an infectious disease specialist at the VA to see if he could get continued imaging as needed as well as further orthopedic assessment.  The [Veteran] has lost faith with the VA at this point, but I again will try to get him involved in the VA system."

The record evidence clearly shows that the Veteran was enrolled in the VA health care system at the time he sought outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006.  It appears that the Veteran was authorized by VA to receive home health care treatment of his osteomyelitis on June 14, 2006; although it is not entirely clear from a review of the record evidence, this treatment subsequently was extended by VA when requested by his treating clinician.  Having reviewed the record evidence, the Board concludes that the Veteran's outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, was not authorized by VA either explicitly or implicitly.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Similes, 6 Vet. App. at 557.

The Board also finds that the Veteran is not entitled to payment or reimbursement of non-VA medical expenses for outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, under either applicable statute governing such claims.  See generally 38 U.S.C.A. §§ 1725, 1728 (West 2014).  The Veteran essentially contends that he should be reimbursed for the cost of non-VA medical expenses incurred during outpatient hyperbaric oxygen treatment for osteomyelitis at EIRMC under at least one of these statutes.  The Veteran also essentially contends that his outpatient hyperbaric oxygen treatment at EIRMC constituted a medical emergency.  As noted, the record evidence does not support his assertions regarding his entitlement to reimbursement under either of the governing statutes or his assertions that his outpatient treatment at EIRMC was a medical emergency.  The evidence shows instead that the Veteran received outpatient hyperbaric oxygen treatment at EIRMC from June 13, 2006, to August 31, 2006, for a non-emergent medical condition (osteomyelitis).

The Board next notes that the Veteran's claim does not meet all three of the criteria set out in 38 U.S.C.A. § 1728 in order for payment or reimbursement to be authorized under this statute.  Service connection currently is not in effect for osteomyelitis and was not in effect at the time that the Veteran sought outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006.  Thus, the Veteran was treated at EIRMC from June 13, 2006, to August 31, 2006, for symptomatology associated with a non-service-connected disability.  The Veteran also does not contend, and the evidence does not indicate, that his outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, was for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  The Board notes in this regard that, despite the assertions at the Veteran's December 2012 hearing that his osteomyelitis somehow was aggravating his service-connected diabetes mellitus and/or his service-connected peripheral neuropathy, the medical evidence does not support these assertions.  See Board hearing transcript dated December 6, 2012, at pp. 17-19.  A review of the claims file demonstrates that the Veteran does not experience a total disability, permanent in nature, resulting from a service-connected disability.  The Veteran further is not a participant in a rehabilitation program and has not been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  See 38 U.S.C.A. § 1728(a).

The record evidence also shows that the Veteran's outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, was for a non-emergent condition (osteomyelitis).  There is no indication in the medical evidence of record that the Veteran's outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Id.  In fact, the record shows that the Veteran sought outpatient medical treatment for osteomyelitis from the VA health care system in the days leading up to his outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, and was advised repeatedly by his private treating clinician (Dr. R.N., an infectious disease specialist) to continue seeking treatment from VA despite what this clinician noted in treatment records were the Veteran's apparent reservations about VA health care.

The Veteran finally contends that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728(c).  The evidence shows that the Veteran visited a VA health care facility prior to receiving outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, as he was approved for home health care treatment for his osteomyelitis following his visits to a VA health care facility.  Although it is not entirely clear from a review of the record, it appears that the Veteran received most of his VA medical care from a Community Based Outpatient Clinic (CBOC) in Pocatello, Idaho ("Pocatello CBOC") and the VA Medical Center in Salt Lake City, Utah ("VAMC Salt Lake").  As noted elsewhere, it also appears that the Veteran lives approximately 52 miles from the Pocatello CBOC and 214 miles from VAMC Salt Lake.  

The record evidence indicates that the Veteran was advised by his VA treating clinicians to seek medical treatment for his osteomyelitis from either the Pocatello CBOC or VAMC Salt Lake.  Specifically, a "Nurse Review Note" provided by the VA Network Authorization and Payment Center in Fort Harrison, Montana ("VHA Fort Harrison"), shows that, on May 4, 2006, a call was received from EIRMC orthopedic clinic advising VA that the Veteran "is in urgent need of IV antibiotics [because] he has osteomyelitis in his knee joint."  EIRMC was advised by VHA Fort Harrison that the Veteran should be sent to the emergency room (ER) "if this is emergent [and] he is not eligible for care."  (Emphasis added.)  VHA Fort Harrison stressed to EIRMC that the Pocatello CBOC "needed to be contacted and [the Veteran's] care coordinated with them.  He is not eligible for outside care."  (Emphasis added.)  The Veteran contacted VHA Fort Harrison later on May 4, 2006, and was advised by VHA Fort Harrison to contact the Pocatello CBOC or VAMC Salt Lake "for this care.  He is not eligible to have EIRMC treat him.  [The Veteran] says the [VAMC Salt Lake] is a joke and doesn't want to return to them...I told him I could not authorize these episodes of care...He understood that he is not eligible for care."  (Emphasis added.)  The Board finds it reasonable to conclude from a review of these records that the Veteran was on notice prior to seeking outpatient treatment from EIRMC from June 13, 2006, to August 31, 2006, that VA authorization for this treatment was not authorized and would not be authorized.  The Board also finds it reasonable to conclude that the Veteran's assertion that a VA facility was not available to treat his non-emergent condition from June 13, 2006, to August 31, 2006, simply is not credible in light of the medical records stating otherwise.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

It is clear from a review of the record evidence that a VA clinic was feasibly available to the Veteran at the time he sought outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006.  It seems reasonable to conclude that the Veteran voluntarily chose to seek outpatient treatment from a non-VA medical facility for a non-emergent condition knowing that this payment for such care was not authorized and would not be authorized by VA.  Id.  The notes of conversations that the Veteran had with VHA Fort Harrison in the weeks prior to seeking treatment at EIRMC from June 13, 2006, to August 31, 2006, demonstrate that a VA facility was feasibly available to him for treatment of his non-service-connected osteomyelitis and he knew it.  He also knew of the risk(s) involved in seeking outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, when he was advised specifically and repeatedly by VHA Fort Harrison that such treatment was not authorized and would not be authorized by VA.  Thus, the Board concludes that an attempt to use VA or other Federal facilities beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable, given the non-emergent condition (osteomyelitis) for which the Veteran sought outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006.  Because all three statutory requirements under 38 U.S.C.A. § 1728 have not been met, payment or reimbursement is not authorized under this statute.  See 38 U.S.C.A. § 1728 (West 2014); see also Zimick, 11 Vet. App. at 49, and Hayes, 6 Vet. App. at 68.

The Board next notes that the Veteran's claim does not meet all of the criteria set out in 38 U.S.C.A. § 1725 in order for payment or reimbursement to be authorized under this statute as well.  First, the Board observes that the services provided to the Veteran at EIRMC from June 13, 2006, to August 31, 2006, do not appear to be "emergency services."  The medical records clearly show that the Veteran sought outpatient hyperbaric oxygen treatment at EIRMC from June 13, 2006, to August 31, 2006, for osteomyelitis, although it appears from a review of the record evidence that EIRMC is "a hospital emergency department or a similar facility held out as providing emergency care to the public."  See 38 U.S.C.A. § 1725(a).  Second, as noted elsewhere, the Veteran's osteomyelitis treated from June 13, 2006, to August 31, 2006, by EIRMC was not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The record evidence suggests that the Veteran's condition was non-emergent and he might have been seen by a VA clinician at his local VA clinic had he attempted to contact VA before he apparently chose to ignore the advice of both of his VA treating clinicians and Dr. R.N., his treating infectious disease specialist, and sought outpatient treatment outside of the VA health care system for his non-emergent condition (osteomyelitis).  Third, as also noted elsewhere, the evidence indicates that an attempt to use VA or other Federal facilities beforehand or obtain prior authorization for the services required would have been reasonable, sound, wise, or practicable.  There is no indication that treatment had been or would be refused if the Veteran had attempted to use a VA clinic beforehand.  See 38 U.S.C.A. § 1725(c).  In fact, the evidence suggests that the Veteran was provided with outpatient IV infusion therapy through a home health care agency contacted by his VA treating clinicians in order to treat his non-service-connected osteomyelitis when he chose voluntarily to seek non-VA medical care as an outpatient at EIRMC.  Because his medical condition (diagnosed as osteomyelitis) was non-emergent at the time he was seen at EIRMC from June 13, 2006, to August 31, 2006, there was no medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(d).

The VHA physician who conducted a second review of the Veteran's claim in August 2007 concluded that his outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, was for a non-service-connected condition, his condition was non-emergent, and the VA health care system was available to treat his condition.  The Veteran clearly was enrolled in the VA health care system and received medical treatment from VA within 24 months of his outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006.  See 38 U.S.C.A. § 1725(e).  And it is undisputed that the Veteran is financially liable to EIRMC for payment of the expenses incurred during his outpatient treatment from June 13, 2006, to August 31, 2006.  See 38 U.S.C.A. § 1725(f).  It appears that, at the time of his outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, the Veteran was not enrolled in Medicare or Medicaid.  The Veteran testified to this effect at his December 2012 Board hearing.  See Board hearing transcript dated December 6, 2012, at pp. 16.  The Veteran does not contend, and the evidence does not show, that he has no contractual or legal recourse against a third party that could reasonably be pursued for all or in part his liability to the provider.  See 38 U.S.C.A. § 1725(h).  Finally, and as discussed above, the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  See 38 U.S.C.A. § 1725(i).  In summary, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are not met, VA is precluded from paying unauthorized medical expenses incurred at a private facility.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.

The Board recognizes that the Veteran disagrees with this determination and notes in this regard that he is competent to provide evidence and argument about what he experienced.  The Veteran has asserted that he thought he was experiencing a continuing medical emergency due to osteomyelitis prior to seeking outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006.  With respect to these assertions, the Board notes that, although he is competent to report what he experienced, his assertions simply are not credible because they are not supported by the medical evidence of record.  The Veteran testified at some length at his December 2012 Board hearing about his belief that, although he had been discharged from a hospital prior to beginning outpatient treatment at EIRMC for his osteomyelitis from June 13, 2006, to August 31, 2006, his medical condition (osteomyelitis) was part of a continuing medical emergency.  See Board hearing transcript dated December 6, 2012, at pp. 14-17.  The medical evidence indicates that, although his osteomyelitis required continuing outpatient treatment, it was a non-emergent condition between June 13, 2006, and August 31, 2006.  He also has asserted that a VA medical facility was not feasibly available at the time that he sought outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006.  This again is not supported by a review of the medical evidence of record which demonstrates clearly that the Veteran voluntarily chose to seek outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, after apparently disagreeing with the course of outpatient IV therapy and/or the quality of care which he was receiving for his osteomyelitis from the VA health care system.  The record also clearly demonstrates that the Veteran was on notice prior to beginning outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, that such care was not authorized and would not be authorized by VA because it was for a non-service-connected condition, his condition was non-emergent, and the VA health care system was available to treat his condition.  Given the foregoing, the Board concludes that the Veteran's lay assertions regarding his medical condition when he sought outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, although competent, are not credible.  See generally Layno v. Brown, 6 Vet. App. 465 (1994), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board next observes that no medical professional has indicated that the Veteran's outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, was under emergent circumstances.  The Board notes in this regard that, in a December 2006 letter, W.E.A., III, M.D., F.C.C.P., stated:

[The Veteran] was evaluated by [Dr. R.N.], an infectious disease specialist, on and about May 11, 2006, for a draining wound of the right femur.  In conjunction with his workup, he was found to have osteomyelitis of the right femur.  Part of the treatment, in addition to antibiotics, included hyperbaric oxygen therapy.  Our facility is the closest facility to the [Veteran's] residence, thus his selection of EIRMC.

Osteomyelitis is a very difficult infection to treat, and often results in the loss of the infected bone and limb which in this [Veteran's] case would have involved an [above-knee] amputation.  Hyperbaric oxygen therapy works by increasing oxygen tension in the infected area, promoting white blood cell function, osteoclastic function, and often improving antibiotic function.  Therapy with hyperbaric oxygen...is not available at [VA] facilities, a factor in [the Veteran's] decision to seek treatment at our facility.

Alternative treatment would include antibiotics only, which, as mentioned, often results in amputation or going straight to amputation.

The Veteran relies on this letter from Dr. W.E.A. as support for his assertion that his condition (osteomyelitis) was of a continuing medical emergency which required him to seek hyperbaric outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, and a VA facility was not feasibly available.  A detailed review of this letter indicates that it does not, in fact, support the Veteran's assertion regarding the allegedly emergent nature of his osteomyelitis or that a VA facility was not feasibly available.  Despite discussing the alternative therapy (hyperbaric oxygen treatment) pursued voluntarily by the Veteran via outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006, Dr. W.E.A. did not suggest in his letter that the Veteran's osteomyelitis was of an emergent nature when he sought treatment at this non-VA facility for a non-service-connected condition.  Dr. W.E.A. also suggests in his letter that treatment of osteomyelitis with antibiotics (which was approved for the Veteran's condition by VA prior to the Veteran voluntarily seeking outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006) was an appropriate course of treatment for his non-emergent condition despite the potential adverse outcome (amputation).  This finding is supported further by Dr. W.E.A's reference to the Veteran's treatment by Dr. R.N. in which the latter infectious disease specialist concluded that the Veteran's osteomyelitis required several weeks of treatment with outpatient IV antibiotics (and did not mention or recommend hyperbaric oxygen treatment).  And, as discussed above, outpatient treatment with IV antibiotics was authorized by VA to treat the Veteran's osteomyelitis before he voluntarily chose to seek medical care for this non-emergent condition at a non-VA medical facility.

The totality of the evidence suggests instead that the Veteran's condition was non-emergent when he sought outpatient treatment at EIRMC from June 13, 2006, to August 31, 2006.  And, as discussed above, after reviewing the record evidence, the Board finds that a prudent layperson would not consider the situation that the Veteran faced between June 13, 2006, and August 31, 2006,  to be emergent.  Finally, while the Board is sympathetic to the Veteran, it is bound by the relevant statutes and regulations and is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement for medical expenses incurred for outpatient hyperbaric oxygen treatment at [redacted] from June 13, 2006, to August 31, 2006, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


